Citation Nr: 0033746	
Decision Date: 12/27/00    Archive Date: 01/03/01	

DOCKET NO.  99-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lung cancer due to 
exposure to herbicides.

2.  Entitlement to service connection for liver cancer due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from February 1970 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 


REMAND

The veteran's claims of entitlement to service connection for 
lung and liver cancer as a result of exposure to herbicides 
were denied because, although the veteran served in the 
Republic of Vietnam during the Vietnam Era, liver cancer is 
not a disease for which presumptive service connection may be 
granted as a result of exposure to herbicide and, although 
lung cancer is a listed disease, the record indicates that 
the veteran's lungs were not the primary site of his cancer, 
but rather, that his colon cancer had metastasized to his 
lungs.  38 C.F.R. § 3.309(e) (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  In light of 
the above, the appeal is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
dates, and places where he has received 
treatment for his lung and liver cancer.  
After obtaining any necessary 
authorization, the RO should contact the 
identified health care providers, 
including the VA Medical Center in 
Augusta, Georgia, and request copies of 
all records relating to any treatment of 
the veteran's lung and liver cancer.

2.  The RO should contact the veteran and 
his representative and inform them that 
they should provide competent medical 
evidence reflecting that his currently 
manifested lung and liver cancer are 
related to his active service, including 
exposure to herbicides during his active 
service.

3.  After completion of the above, the RO 
should readjudicate the claims on appeal 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  In connection with this 
matter, the RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

